 GLOBE SECURITY SYSTEMS, INC.109CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, and Local No. 2772, United Steel-workers of America, AFL-CIO,are labor organizationswithin themeaning ofSection2(5) of the Act.2.Vulcan-Cincinnati,Inc., is engaged in commercewithin themeaning of Section2(7) of the Act.3. It would not effectuate the policiesof the Actto issue an order against Respond-ents herein.The TrialExaminer recommendsthatthis complaint be dismissed in its entiretly.Globe Security Systems, Inc.andSecurity Officers and Watch-men's Union,Local No.1, International Brotherhood of Fire-men and Oilers,AFL-CIO.Case No. A0-35.May 10, 1962ADVISORY OPINIONThis is a petition filed by Globe Security Systems, Inc., hereincalled the Employer, for an advisory opinion in conformity with Sec-tions 102.98 and 102199 of the Board's Rules and Regulations, Series8, as amended.A. In pertinent part, the petition alleges that :(1)Security Officers and Watchmen's Union, Local No. 1, Inter-nationalBrotherhood of Firemen and Oilers, AFL-CIO, hereincalled the Union, filed with the Pennsylvania Labor Relations Board,herein called State Board, a petition (Docket No. 27, year of 1962)for the certification as representative of various guards employedby the Employer at the plant of Daroff & Sons, Inc., in Philadelphia,Pennsylvania.The State Board has not as yet made specific findingsas to its jurisdiction or lack of jurisdiction over the Employer.(2)The Employer is a Pennsylvania corporation with its principalplace of business in Philadelphia and is engaged in the business ofproviding plant protection services for employers located in 28 States.The Employer annually furnishes guard services valuedin excess of$50,000 to employers at plants located outside of Pennsylvania ; andit also annually furnishes guard services valuedin excessof $50,000 tolocal Pennsylvania employers, such as Daroff & Sons, Inc., who them-selves annually ship goods valued in excess of $50,000 outside ofPennsylvania.(3)For the purposes of this Advisory Opinion, the Board hastaken official notice of the jurisdictional facts of recent proceedingsin which it asserted jurisdiction over the Employer's operations.'(4)There are no representation or unfair labor practice proceed-ings involving the Employer pending beforethis Board 2'See, e.g.,Cases Nos. 14-CA-2628(Intermediate Report Issued January 3, 1962) ;14-RC-4167(consent election held November 2, 1961) ;8-RC-4463 (petition filed Novem-ber 2, 1961,but dismissed on grounds other than jurisdiction).z Since the filing of the petition herein,theBoard'srecords show that Case No.5-RC-3783 is presently pending in the Board's Fifth Regional Office at Balt':moreMaryland.137 NLRB No. 12. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. In its "Answer to Petition for Advisory Consent [sic]" theUnion alleges in pertinent part as follows :(1)The Union either admits, or is without sufficient information,knowledge, or belief, sufficient to admit or deny, all the allegationsof 'the petition for advisory opinion except that it denies the juris-dictional facts alleged therein.(2)The Union contends that the State Board presentlyhas juris-diction and that this Board will not assume jurisdiction because thefew employees involved are not in an industry affecting commercewithin the meaning of the Act and because it is possible that thisBoard, if it asserted jurisdiction, would not certify it for a unit ofguards under Section 9 (b) (3) of the Act.On the basis of the above, the Boardis ofthe opinion that :1.The Employer, with its principal place of business at Philadel-phia, is engaged in the business of furnishing plant protection servicesto employers located in 28 States.The Employer is in an industryaffecting commerce within the meaning of the Act and the Board, inthe past, has asserted jurisdiction over employers engaged in thisindustry, including the Employer herein.Burns Detective Agency,110 NLRB 995;Pinkerton'sNational Detective Agency, Inc.,90NLRB 532;American Building Maintenance Co.,Case No. 21-RC-5918, not published in NLRB volumes, and 126 NLRB 185;GlobeSecurity Systems, Inc.,Cases Nos. 14-CA-2628, 14-RC-4167, and8-RC-4463, not published in NLRB volumes.2.The current standard for assertion of jurisdiction over serviceenterprises, such as the Employer, which fall within the Board's statu-tory jurisdiction requires an annual minimum of $50,000 inflow oroutflow, direct or indirect.Siemons Mailing Service,122 NLRB 81;see alsoGlobe Security Systems, Inc., supra; American Building andMaintenance Co., supra.As indicated. above, the Board has takenofficial notice of the jurisdictional facts of earlier proceedings in whichjurisdiction was asserted over the Employer. Such jurisdictional factsare substantially like the jurisdictional allegations herein.Althoughthe Union has generally denied the jurisdictional facts herein, it hasnot affirmatively offered or asserted any countervailing allegations.Under these circiunstances, we rely upon the jurisdictional facts al-leged herein that the Employer furnishes annuallyin excessof $50,000guard -services to companies located outside of Pennsylvania as wellas in excess of $50,000 guard services to local Pennsylvania companieswhose operations satisfy the Board's direct outflow standard. Such-services constitute direct and indirect outflow as those terms are de-fined inSiemons Mailing Service, supra,at p. 85.Accordingly, theEmployer's commerce operations come within the Board's statutoryjurisdiction and meet the currentSiemonsstandard for the assertion.of jurisdiction. OMAN CONSTRUCTION CO., !NC.1113.The possibility that the Union would not be certified for a unitof guards under Section 9(b) (3) if the Union filed a representationpetition with this Board is addressed to the merits of such a petitionand not to whether the Board would assert jurisdiction over the Em-ployer herein.Advisory opinions are rendered only on the jurisdic-tional issue as presented by the facts submitted.This Board will notpresume to render an opinion on the merits of a case or whether thesubject matter of a dispute is governed by the Act. See Board's State-ments of Procedure, Section 101.40, andAmerican Linen Supply Co.,etal., 128 NLRB 639, at p. 641.Accordingly, the parties are therefore advised, under Section 102.103of the Board's Rules and Regulations, Series 8, as amended, that, onthe facts here present, this Board would assert jurisdiction over theEmployer's operations with respect to labor disputes cognizable underSections 8, 9, or 10 of the Act.Oman Construction Co., Inc.andWilliam H. Nelson.Case No.26-CA-1141.May 10, 1962DECISION AND ORDEROn March 22, 1962, Trial Examiner James T. Barker issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Recommendations of the Trial Examiner.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge filed on September 18, 1961,by William H.Nelson,an individual,the Regional Director of the National Labor Relations Board for the Twenty-sixth137 NLRB No. 14.